 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                               Case No. 19-CR-41-RSL

10                          Plaintiff,                        ORDER DENYING
11                     v.                                     DEFENDANT’S MOTIONS
                                                              TO SUPPRESS
12    MURUGANANANDAM ARUMUGAM,
13                          Defendant.
14
15         This matter comes before the Court on defendant’s “Motion to Suppress Evidence” (Dkt.
16 #43) and “Motion to Suppress Physical Evidence” (Dkt. #44). The Court heard argument and
17 testimony from the parties on March 3, 2020.
18         I.     FACTUAL BACKGROUND
19         Defendant Murugananandam Arumugam is charged with one count of possession of child
20 pornography in violation of 18 U.S.C. §§ 2252(a)(4)(B), (b)(2), and one count of receipt of child
21 pornography in violation of 18 U.S.C. §§ 2252(a)(2), (b)(1). See Dkt. #84 (Second Superseding
22 Indictment). He moves to suppress evidence and all fruits of evidence seized as a result of the
23 government’s use of RoundUp eMule software, and as a result of a February 1, 2018 search
24 warrant executed on his residence.
25                a. RoundUp eMule
26         This case involves the government’s use of a software program called RoundUp eMule
27 (hereinafter “RoundUp”) to investigate defendant’s activity on a peer-to-peer (“P2P”) file
28 sharing network. The government uses RoundUp to conduct surveillance on a public P2P

     ORDER DENYING MOTIONS TO SUPPRESS - 1
 1 network called eMule, which is used by millions of individuals for both lawful and unlawful
 2 purposes. See Dkt. #43 (Ex. B) (Lahman Decl.) at 3; Dkt. #61-2 (Lynn Decl.) at ¶ 3. 1 RoundUp
 3 is a modified version of eMule (hereinafter “standard eMule”), a public, open-source P2P
 4 network.
 5         The eMule P2P network allows users to share files, including videos, audio, pictures,
 6 text, and any other type of file. See Lynn Decl. at ¶ 3; Lahman Decl. at 5. Unlike earlier
 7 sharing networks, which required files to be held on a centralized server for download, P2P
 8 networks allow users to acquire files directly from other network users. Lynn Decl. at ¶ 3;
 9 Lahman Decl. at 2. The network breaks up a file that is being shared by downloading different
10 “parts” of the file from different users on the network at the same time. Lynn Decl. at ¶ 6.
11         To use a P2P network, an individual must download and install a “client” program onto
12 their computer. Id. at ¶ 5. The client provides a user interface that allows users to search for,
13 share, and download files on the P2P network. Id. The eMule client is the program used to
14 navigate the P2P network. Id. at ¶ 4. When an individual user installs an eMule client, one or
15 more file folders become designated as “shared” folders. Id. at ¶ 6. The files in a user’s shared
16 folder will be made available to the other users on the eMule network for sharing. Id. The
17 functionality of eMule depends on the exchange of computer IP addresses, because the
18 addresses allow users to communicate and share files with each other. Id. at ¶ 10; cf. Lahman
19 Decl. at 5.
20         RoundUp is a modified version of standard eMule, which law enforcement uses to
21 conduct undercover child pornography investigations. Lynn Decl. at ¶ 21; Lahman Decl. at 3.
22 Although RoundUp “retains much of the functionality” of standard eMule, it is enhanced in
23 what its developer Brian Lynn recognizes as four key areas. Lynn Decl. at ¶ 22. First,
24 RoundUp does not share any of the files it downloads, which prevents further dissemination of
25 contraband files across the P2P network. Id. at ¶ 32. Second, RoundUp is coded to download
26
27         1
             This Order collectively references the eMule P2P network, which the Court understands to
28 incorporate  the original eDonkey2000 network and client capabilities. See Lahman Decl. at 3; Lynn
   Decl. at ¶ 4.
     ORDER DENYING MOTIONS TO SUPPRESS - 2
 1 from a single source download candidate, so that a download can be attributed to a single user
 2 on the eMule network. Id. at ¶ 33. This contrasts with standard eMule, which is specifically
 3 designed to download portions of files from multiple download candidates. Id. Third, RoundUp
 4 generates download logs, which catalog whether (1) RoundUp connects to the intended IP
 5 address, (2) the downloaded file is the intended file and has been downloaded without file
 6 corruption, and (3) the recorded download time is accurate. Id. at ¶ 35. This allows RoundUp
 7 users to validate these elements of a single source download. Id. Finally, RoundUp can search
 8 the eMule network for files identified by law enforcement as associated with child pornography.
 9 Id. at ¶ 36. RoundUp accomplishes this by reading a list of “eD2k file hashes” 2 of previously
10 identified files, and then searching the network for IP addresses of users who have announced
11 interest in or have possession of files with those hashes. Id.
12                 b. Investigation and Procedural History
13          The material facts underlying the government’s investigation of defendant are largely
14 undisputed. From approximately July 9, 2016 to April 17, 2017, Seattle Police Department
15 Detective Daniel Conine used RoundUp to investigate an eMule user at IP address
16 73.11.164.229, Port 54494. See Dkt. #43 (Ex. D) at 11. Between August 24, 2016 and April
17 12, 2017, Detective Conine used RoundUp to successfully download 2,942 files or partial files
18 from the IP address. Id. (Ex. G) at 17.
19          Detective Conine conducted a public search and learned that the IP address belonged to
20 Comcast. Id. (Ex. D) at 14. He sought a warrant in King County Superior Court to determine
21 who subscribed to the IP address. Id. In his affidavit in support of the Comcast warrant,
22 Detective Conine described two videos that were among the 2,942 files he downloaded. Id. at
23 11-14. First, Detective Conine described a single source connection to the IP address on August
24 24, 2016, as well as his observation that defendant was in possession of and sharing 40 of 68
25 parts of a known child pornography video depicting the repeated rape of a prepubescent female
26
27          2
             RoundUp developer Brian Lynn describes file hashes as “ubiquitous in computer science” and
28 likens a file hash to a digital fingerprint. See Lynn Decl. at ¶ 12. Any two files with the same hash
   value can be expected to be identical files. Id. at ¶ 13.
     ORDER DENYING MOTIONS TO SUPPRESS - 3
 1 child. Id. Second, Detective Conine described a single source connection to the IP address on
 2 April 12, 2017, as well as his observation that defendant was in possession of and sharing 9 of
 3 11 parts of a known child pornography video depicting a prepubescent female child being raped
 4 by an adult man and an adult woman. Id. King County Superior Court Judge Helen J. Halpert
 5 signed the Comcast search warrant on April 20, 2017. Id. at 16. Detective Conine obtained the
 6 subscriber information from Comcast and determined that defendant was the subscriber of the IP
 7 address.
 8         On January 30, 2018, Sergeant Bradley C. Turi of King County Sheriff’s Office sought a
 9 search warrant for a residence in Redmond, Washington. Dkt. #45 (Ex. G). In support of the
10 warrant, Sergeant Turi incorporated by reference Detective Conine’s Comcast affidavit. Id.
11 King County Superior Court Judge Catherine Moore issued the residential search warrant on
12 January 30, 2018. Id. at 23.
13         On February 1, 2018, Sergeant Turi and a team of Internet Crimes Against Children
14 Taskforce officers executed the search warrant at defendant’s residence. Dkt. #43 (Ex. I). They
15 recovered a computer and storage devices from the residence. Id. A forensic examination of the
16 computer confirmed the presence of eMule software and files depicting child pornography.
17         II.    FIRST MOTION TO SUPPRESS (Dkt. #43)
18         In his first motion to suppress, defendant seeks to suppress all evidence and all fruits of
19 that evidence that the government seized as a result of its use of RoundUp. Dkt. #43. He
20 alleges that a warrantless search occurred when the government “engaged in a generalized
21 surveillance” using technology not available to the general public. Id. at 1. He also contends
22 that the government’s use of RoundUp constituted an unlawful “digital trespass” onto his
23 computer. Id.
24                a. Legal Standard
25         The Fourth Amendment provides that “[t]he right of the people to be secure in their
26 persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be
27 violated.” U.S. Const. amend. IV. The threshold question is whether a Fourth Amendment
28 “search” has occurred. See Kyllo v. United States, 533 U.S. 27, 31 (2001). “[G]overnment

     ORDER DENYING MOTIONS TO SUPPRESS - 4
 1 conduct qualifies as a search only if it violates a reasonable expectation of privacy.” United
 2 States v. Borowy, 595 F.3d 1045, 1047 (9th Cir. 2010) (citing Katz v. United States, 389 U.S.
 3 347 (1967)).
 4                b. Generalized Surveillance Using Technology Unavailable to the Public
 5         Defendant alleges the government’s use of RoundUp constituted a search because the
 6 technology incorporates several modifications to standard eMule, and is accordingly “not in
 7 general public use.” Dkt. #43 at 11-14. He also argues that eMule users do not expect or
 8 consent to having their eMule activities recorded and aggregated by the government. Id. The
 9 government counters that the Fourth Amendment does not shield public file sharing on the
10 internet. See Dkt. #60 at 5-10. It asserts that defendant had no reasonable expectation of
11 privacy in his computer because he joined eMule, a public file sharing network, and installed
12 software that allowed him to affirmatively obtain and share files. Further, the government
13 argues that the modifications to eMule inherent in RoundUp do not make it “a device that is not
14 in the general public use.” Id. at 7-10.
15         In recent decades, the Supreme Court has rejected a “mechanical interpretation” of the
16 Fourth Amendment. See Carpenter v. United States, 138 S. Ct. 2206, 2214 (2018) (citation
17 omitted). As technology has in evolved in ways impacting the privacy rights and expectations
18 of Americans, so has Fourth Amendment jurisprudence. See, e.g., Kyllo, 533 U.S. at 27
19 (finding search in government’s use of thermal imaging technology not in public use to explore
20 private details of home); United States v. Jones, 565 U.S. 400 (2012) (finding search in
21 placement of a GPS device on a target’s vehicle); Riley v. California, 573 U.S. 373 (2014)
22 (finding search in officer’s access of smart phone data including text messages, contacts, and
23 photo and video files); Carpenter, 138 S. Ct. at 2216-17 (2018) (finding search in government’s
24 use of cell-site location information (“CSLI”) records and noting the “unique nature” of cell
25 phone information, including the ability to track an individual’s physical location). While the
26 Court is cognizant of the evolving and delicate nature of the Fourth Amendment as intertwined
27 with technological advancement, defendant now asks the Court to expand the Constitution’s
28 privacy guarantees farther than any court has before: to the P2P file-sharing network context.

     ORDER DENYING MOTIONS TO SUPPRESS - 5
 1 The Court, having considered the parties’ arguments and the existing weight of authority, is not
 2 persuaded to do so.
 3         Although Carpenter emphasized that “[a] person does not surrender all Fourth
 4 Amendment protection by venturing into the public sphere,” it qualified this extension of the
 5 reasonable expectation of privacy to “what [one] seeks to preserve as private, even in an area
 6 accessible to the public.” Id. at 2217. Although an eMule user may affirmatively download and
 7 utilize software on his personal computer, the program’s key functionality involves public
 8 access to, sharing, and downloading of online files. The Court agrees that “[a]ccessing files in a
 9 ‘shared’ folder does not violate the Fourth Amendment because no reasonable expectation of
10 privacy exists with regard to such files.” See United States v. Blouin, 2017 WL 3485736, at *2
11 (Aug. 15, 2017) (citations omitted); see also United States v. Dreyer, 804 F.3d 1266, 1278 n.6
12 (9th Cir. 2015) (internal quotation marks and citations omitted) (“[A]ccessing files made
13 available through [a P2P] file-sharing software does not constitute a search, . . . [because] when
14 an individual uses a file-sharing software, he opens his computer to anyone else with the same
15 freely available program, thereby opening up his download folder to the world.”); United States
16 v. Ganoe, 538 F.3d 1117, 1127 (9th Cir. 2008) (recognizing that “as a general matter an
17 individual has an objectively reasonable expectation of privacy in his personal computer,” but
18 “fail[ing] to see how this expectation c[ould] survive [the defendant’s] decision to install and use
19 [P2P] file-sharing software, thereby opening his computer to anyone else with the same freely
20 available program”).
21         RoundUp, software with certain technological modifications to a public, open-source P2P
22 network sharing client, is designed to access public files that individuals affirmatively place into
23 the public sphere. Defendant had no reasonable expectation of privacy in the files he chose to
24 upload to his eMule “shared” folder for public download. Accordingly, the government’s use of
25 RoundUp to access his public files did not constitute a Fourth Amendment “search.”
26                c. “Digital Trespassing”
27         Defendant also argues that the government placed a “tracer tag on the target computer
28 and downloaded a partial file from the target computer.” Dkt. #43 at 14-16. In doing so,

     ORDER DENYING MOTIONS TO SUPPRESS - 6
 1 defendant claims, the government “digitally trespassed” into the device connected to his IP
 2 address. Id. Defendant alleges that the government placed this “tracer tag” on his computer
 3 approximately 3,000 times in eight months. Id. Defendant equates this to monitoring of his IP
 4 address, which he asserts he never agreed to. Id.
 5          The Court is not persuaded by defendant’s speculative “tracer tag” allegations. RoundUp
 6 developer Brian Lynn explains that what defendant describes as a “tracer tag” is simply
 7 information recorded by his own eMule client when he shares his publicly stored files with the
 8 RoundUp eMule client. Lynn Decl. at ¶¶ 26-28, 41-52. Lynn also explains that the eMule client
 9 would have stored certain information, such as the particular user hash identifier of Detective
10 Conine’s RoundUp client, or any other eMule client that he shared files with. 3 Lynn Decl. at ¶¶
11 41-52. While the act of storing this information has been referred to as “tagging,” see Dkt. #62,
12 Lynn explains that defendant’s eMule client behaved just as it would have if anyone else had
13 connected to it to download files from the eMule network. Id. RoundUp did not “do” anything
14 to defendant’s computer—rather, the eMule program defendant chose to download registered
15 the connections to other clients, including Detective Conine’s RoundUp client. Id.; cf. Jones,
16 565 U.S. at 404 (emphasizing the government’s physical occupation of private property for
17 purposes of obtaining information). Defendant has not established any purported “digital
18 trespass” in the government’s use of RoundUp, and has not shown that any Fourth Amendment
19 search occurred. Defendant’s first motion to suppress (Dkt. #43) is DENIED.
20                   d. Request for Franks Hearing
21          Defendant also requests a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978).
22 He alleges that Detective Conine misrepresented and omitted facts from the affidavit
23 accompanying his warrant application that were material to a finding of probable cause. He
24
25          3
                Lynn also elaborates on eMule’s optional “Secure User Identification” setting, which is
26 available to every eMule user and is used to verify that one user is not impersonating another. Lynn
   Decl. at ¶ 43. Even if the setting were disabled, an interacting eMule client would record a user hash
27
   identifier. Id. at ¶ 44. Because the Secure User Identification setting was enabled on defendant’s
28 computer, his eMule client recorded additional information, namely the public key associated with
   Detective Conine’s user hash. Id. at ¶¶ 48-49.
     ORDER DENYING MOTIONS TO SUPPRESS - 7
 1 argues that Detective Conine failed to indicate that he used an automated system to connect with
 2 and download files from IP Address 73.11.164.229, Port 54494, or to detail any potential
 3 reliability concerns with the program. Id.
 4         An affidavit supporting a search warrant is presumptively valid. See Franks, 438 U.S. at
 5 171. Further, “[p]robable cause does not require certainty and demands even less than
 6 probability.” Blouin, 2017 WL 3485736, at *3 (internal quotation marks and citations omitted).
 7 However, “where the defendant makes a substantial preliminary showing that a false statement
 8 knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant
 9 in the warrant affidavit, and if the allegedly false statement is necessary to the finding of
10 probable cause, the Fourth Amendment requires that a hearing be held at the defendant’s
11 request.” Franks, 438 U.S. at 155-56.
12         At least three district courts (including this one) have rejected the Franks arguments
13 regarding the automated nature and reliability of RoundUp that defendant now raises. The
14 Blouin court discounted the alleged omission of details regarding the automated nature of
15 RoundUp, and concluded “as a matter of law that, if files with hash values known to be
16 associated with child pornography are reported to be on the ‘shared’ folder of a suspect’s
17 computer, probable cause exists for searching such suspect’s computer.” Blouin, 2017 WL
18 3485736, at *4. Further, in United States v. Feldman, 2014 WL 7653617, at *7 (E.D. Wis. July
19 7, 2014), the Eastern District of Wisconsin concluded that “the fact that the investigation may
20 have occurred automatically rather than through the manual manipulation of an investigator is
21 [not] relevant to the court’s assessment of probable cause.” Id. Finally, in United States v.
22 Case, 2014 WL 1052946, at *4 (E.D. Wis. Mar. 17, 2014), the court noted that “[e]ven assuming
23 that the program was running unattended at the time of the downloads, defendant provides no
24 authority in support of his claim that this precludes a finding of probable cause.” The Court
25 agrees with the reasoning of these analogous cases, and concludes that any omissions in the
26 affidavit regarding technical details of RoundUp and its automated operations were not material
27 to the probable cause inquiry. Further, the Court concludes that any alleged concerns as to
28 RoundUp’s reliability are speculative. RoundUp was used to download video files, which

     ORDER DENYING MOTIONS TO SUPPRESS - 8
 1 Detective Conine confirmed depicted child pornography and described in detail in his affidavit.
 2 See Case, 2014 WL 1052946, at *3-4 (finding similar process “sufficiently reliable to support
 3 the issuance of the warrant”).
 4         Defendant has not made the “substantial preliminary showing” required for a Franks
 5 hearing. See Franks, 438 U.S. at 155-56. Accordingly, his Franks request is DENIED.
 6         III.   SECOND MOTION TO SUPPRESS (Dkt. #44)
 7         In his second motion to suppress, defendant seeks suppression of physical evidence
 8 seized during the February 2, 2018 search warrant executed on his residence. See Dkt. #44.
 9 This evidence includes “all computers, computer devices, and images recovered from the search
10 of those computer devices,” as well as all statements made following the execution of the search
11 warrant. Id. at 1. Defendant argues that the search warrant was not supported by probable cause
12 and accordingly violated the Fourth Amendment.
13                a. Legal Standard
14         The Fourth Amendment provides that “no Warrants shall issue, but upon probable cause,
15 supported by Oath or affirmation.” U.S. Const. amend. IV. Probable cause exists when “the
16 known facts and circumstances are sufficient to warrant a man of reasonable prudence in the
17 belief that contraband or evidence of a crime will be found.” Ornelas v. United States, 517 U.S.
18 690, 696 (1996) (citations omitted). A finding of probable cause requires only a “fair
19 probability that contraband or evidence is located in a particular place,” which in turn depends
20 on “the totality of the circumstances, including reasonable inferences, and is a common sense,
21 practical question.” United States v. Kelley, 482 F.3d 1047, 1050 (9th Cir. 2007) (internal
22 quotation marks and citation omitted). “[T]he preference for warrants is most appropriately
23 effectuated by according ‘great deference’ to a magistrate’s determination.” United States v.
24 Leon, 468 U.S. 897, 914 (1984). However, a reviewing court “should find that probable cause is
25 not met when the issuing judge lacked a ‘substantial basis’ for concluding that probable cause
26 existed.” United States v. Underwood, 725 F.3d 1076, 1081 (9th Cir. 2013) (internal quotation
27 marks and citations omitted).
28

     ORDER DENYING MOTIONS TO SUPPRESS - 9
 1                b. Probable Cause
 2         Defendant argues that the residential search warrant was not supported by probable cause
 3 because it relied on (1) descriptions of only two child pornography files associated with
 4 defendant’s IP address, and (2) descriptions of common traits of child pornography “collectors.”
 5 See Dkt. #44 at 4-8. He likens the two videos detailed in the affidavit to “sporadic evidence” of
 6 access to child pornography, focusing on the fact that 2,942 files were downloaded, while only
 7 two were described. He also highlights the fact that the last download from his IP address
 8 occurred on April 12, 2017, almost ten months before the search warrant was executed on his
 9 residence. Defendant argues that, without the affidavit’s description of common propensities of
10 child pornography “collectors,” including that they often maintain the pornographic material for
11 many years, the ten-month old file download evidence would have been too stale to support
12 probable cause.
13         To support his arguments, defendant relies heavily upon a Second Circuit case, United
14 States v. Raymonda, 780 F.3d 105 (2d Cir. 2015). But Raymonda, which is not binding on this
15 Court, is factually inapposite. In Raymonda, the Second Circuit held that a warrant was not
16 supported by probable cause because a single instance of online access to child pornography did
17 not create a fair probability that child pornography would be found on the defendant’s computer
18 eight months after all traces of that online access had likely cleared. Id. at 116-17. The sole
19 evidence underlying the warrant in Raymonda was a single occasion in which defendant’s IP
20 address accessed a webpage containing 76 thumbnail images of child pornography over a period
21 of 17 seconds. Id. at 110. The IP log showed no user requests for any full-sized versions of the
22 thumbnails during the brief time period. Id. The affidavit supporting the warrant application
23 described this single incident of access and included descriptions of common characteristics of
24 child pornography “collectors.” Id. at 110-11.
25         Here, the affidavit described law enforcement’s downloading of 2,942 files or partial
26 files. See Dkt. #44-1 (Ex. A) at 18. And while the affidavit did not explicitly state that these
27 files constituted child pornography, it provided detailed descriptions of two graphic, lengthy
28 video files depicting adults raping minor children. Id. at 19-20. Further, it described

     ORDER DENYING MOTIONS TO SUPPRESS - 10
 1 defendant’s decision to affirmatively download the eMule client and make the video files
 2 available for public download. This affirmatively shared video evidence amounted to more than
 3 a single, 17-second, potentially inadvertent online access of thumbnail images. See Raymonda,
 4 780 F.3d at 115 (“Courts have [] inferred that a suspect was a hoarder of child pornography on
 5 the basis of a single incident of possession or receipt . . . where, for example, the suspect’s
 6 access to the pornographic images depended on a series of sufficiently complicated steps to
 7 suggest his willful intention to view the files.”).
 8         Moreover, the Ninth Circuit has affirmed probable cause determinations on similar facts.
 9 For example, in United States v. Lacy, 119 F.3d 742 (9th Cir. 1997), a defendant affirmatively
10 downloaded two GIF files depicting child pornography ten months before a warrant issued. Id.
11 at 745. The Ninth Circuit upheld the district court’s determination that the downloads, coupled
12 with the affiant’s description of characteristics of child pornography collectors, were sufficient
13 to support a probable cause finding. Id. at 745-46. United States v. Schesso, 730 F.3d 1040 (9th
14 Cir. 2013) is also persuasive. While the defendant in Schesso had “essentially conceded
15 probable cause” before the district court as to most of the devices seized from his residence, the
16 Ninth Circuit nevertheless concluded that there was “no question that there was probable cause
17 to believe [he] possessed the particular child pornography video” based on his upload to the
18 eDonkey network of a child pornography video 20 months before, and the affiant’s description
19 of characteristics of child pornography collectors. Id. at 1043, 1045-46 (“These factors . . .
20 justify the seizure and subsequent off-premises search of Schesso’s entire computer system and
21 associated digital storage devices.”).
22         Here, considering the totality of the circumstances, there was “a fair probability that
23 contraband or evidence of child pornography would be found on [defendant’s] computer[.]” See
24 Schesso, 730 F.3d at 1046 (internal quotation marks omitted) (quoting Illinois v. Gates, 462
25 U.S. 213, 238 (1983)). Further, combined with the information in the affidavit, the
26 approximately ten-month gap between the file downloads and warrant’s issuance did not render
27 the evidence stale. See Schesso, 730 F.3d at 1047 (citing Lacy, 119 F.3d at 745-46) (citation
28

     ORDER DENYING MOTIONS TO SUPPRESS - 11
 1 omitted). The Court concludes that the residential search warrant was supported by probable
 2 cause. Defendant’s second motion to suppress (Dkt. #44) is DENIED. 4
 3          IV.      CONCLUSION
 4          For all the foregoing reasons, defendant’s motions to suppress (Dkts. #43, 44) are
 5 DENIED. Defendant’s request for a Franks hearing is also DENIED (Dkt. #43).
 6
 7          DATED this 10th day of March, 2020.
 8
 9                                                        A
                                                          Robert S. Lasnik
10
                                                          United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25          4
                Because the residential search warrant was supported by probable cause, the Court need not
26 reach the parties’ arguments as to the applicability of the “good faith” exception, which counsels that
   suppression is improper where an officer acts “in objectively reasonable reliance on the warrant.” Leon,
27
   468 U.S. at 922. Regardless, defendant has not persuasively established the existence of any of the four
28 identified circumstances that per se fail to satisfy the good faith exception. See Underwood, 725 F.3d at
   1085.
     ORDER DENYING MOTIONS TO SUPPRESS - 12
